                                                                                                              FILED
                                           153-325307-21                                          TARRANT COUNTY
                                                                                                    5/18/2021 10:02 AM
   Case 4:21-cv-00697-Y Document 1-7 Filed 05/28/21                 Page 1 of 1 PageID 22        THOMAS A. WILDER

                             The Albarado Law Firm, P.C.                                             DISTRICT CLERK



  GAINESVILLE OFFICE                    (940) 218-6644 – Office               DENTON OFFICE
  1016 E California Street               (940) 220-4027 – Fax                 4216 N Interstate 35
   Gainesville, TX 76240                 www.AlbaradoLaw.com                   Denton, TX 76207




Case No. 153-325307-21
SHAMIKA WHITFIELD VS. CITY OF FORT WORTH

RE: The service document(s) will not be issued until copies of the file marked petition/application
have been paid for or provided. You can efile a letter into this case and pay for 10 pages of non-
certified copies in order for us to issue your service document(s).

To Whom It May Concern:

Please accept the following payment for 10 pages of non-certified copies so that service documents
can be issued.

Please do not hesitate to contact me if you have any questions or need anything else from us.



                                                     Sincerely,



                                                     Roxanna McCormick
                                                     Attorney at Law
                                                     SBN: 24096994
